Exhibit 10.16

 

LOGO [g191939ex1016pg1.jpg]

DEFERRED SHARE UNIT PLAN FOR EMPLOYEES

OF ENCANA CORPORATION

Adopted with effect from December 18, 2002

and reflective of amendments made as of October 23, 2007,

October 22, 2008, and July 20, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page   1.  

PREAMBLE AND DEFINITIONS

     1    2.  

CONSTRUCTION AND INTERPRETATION

     3    3.  

ELIGIBILITY

     4    4.  

DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

     4    5.  

ACCOUNTS, DIVIDEND EQUIVALENTS AND REORGANIZATION

     6    6.  

REDEMPTION

     7    7.  

CURRENCY

     8    8.  

SHAREHOLDER RIGHTS

     8    9.  

ADMINISTRATION

     8    10.  

ASSIGNMENT

     9   

Schedules were amended effective October 22, 2008:

 

Schedule A    Participation Agreement Schedule B    Election Notice Schedule C
   Redemption Notice Special Appendix            Special Provisions Applicable
to Eligible Employees Subject to Section 409A of the United States Internal
Revenue Code



--------------------------------------------------------------------------------

DEFERRED SHARE UNIT PLAN FOR EMPLOYEES

OF ENCANA CORPORATION

(Adopted with effect from December 18, 2002

and reflective of amendments made as of October 23, 2007,

October 22, 2008, and July 20, 2010.)

 

1. PREAMBLE AND DEFINITIONS

 

  1.1 Title

The Plan herein described, and as amended from time to time, shall be called the
“Deferred Share Unit Plan for Employees of Encana Corporation”.

 

  1.2 Purposes of the Plan

The purposes of the Plan are:

 

  (a) to promote a greater alignment of interests between employees and the
shareholders of the Corporation;

 

  (b) to provide a compensation system for senior executives and employees that
is reflective of the responsibility, commitment and risk accompanying their
respective roles;

 

  (c) to assist the Corporation to attract and retain individuals to be
employees of the Corporation; and

 

  (d) to allow eligible employees of the Corporation to participate in the
long-term success of the Corporation.

 

  1.3 Definitions

 

  1.3.1 “Affiliate” means an affiliate of the Corporation as the term
“affiliate” is defined in paragraph 8 of Canada Revenue Agency Interpretation
Bulletin IT-337R4 (Consolidated), Retiring Allowances, or any successor
publication thereto.

 

  1.3.2 “Blackout Period” means a trading blackout period imposed by the
Corporation under the Corporation’s Policy on Disclosure, Confidentiality and
Employee Trading (as amended, supplemented or replaced from time to time);

 

  1.3.3 “Board” means the Board of Directors of the Corporation.

 

  1.3.4 “Bonus Plan” means the High Performance Results Plan applicable to an
Eligible Employee for a year, pursuant to which the Eligible Employee may
receive cash awards, based on corporate performance and the Eligible Employee’s
individual contribution to the Corporation’s financial results and/or the
financial results of a Related Corporation measured against predetermined
objectives.



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 2

 

  1.3.5 “Cease Trade Date” has the meaning ascribed thereto in Section 6.3.

 

  1.3.6 “Committee” means the Human Resources and Compensation Committee of the
Board.

 

  1.3.7 “Conversion Date” means, with respect to any calendar year, the date
used to determine the Market Value for purposes of determining the number of HPR
DSUs to be awarded to an Eligible Employee, which date shall be the last
business day in the relevant Performance Period.

 

  1.3.8 “Corporation” means Encana Corporation and any successor corporation
whether by amalgamation, merger or otherwise.

 

  1.3.9 “Deferred Share Unit” means a bookkeeping entry on the books of the
Corporation, the value of which on any particular date shall be equal to the
Market Value.

 

  1.3.10 “Deferred Share Unit Account” has the meaning ascribed thereto in
Section 5.1.

 

  1.3.11 “Eligible Employee” means such employees of the Corporation or a
Related Corporation as the Board may designate from time to time as eligible to
participate in the Plan.

 

  1.3.12 “Employed” means, with respect to an Eligible Employee, that:

 

  (a) he is performing work at a workplace of the Corporation or an Affiliate
and has not been given or received a notice of termination of employment by the
Corporation or an Affiliate; or

 

  (b) he is not actively at work at a workplace of the Corporation or an
Affiliate due to an approved leave of absence, maternity or parental leave or
disability and has not been given or received a notice of termination of
employment by the Corporation or an Affiliate.

For greater certainty, an Eligible Employee shall not be considered “Employed”
or otherwise an employee of the Corporation or an Affiliate during a notice
period that arises upon the involuntary termination of employment of the
Eligible Employee by the Corporation or an Affiliate, as applicable.

 

  1.3.13 “HPR DSUs” means a Deferred Share Unit credited to the Deferred Share
Unit Account of an Eligible Employee in accordance with Section 4.4.

 

  1.3.14 “Market Value” means, with respect to any particular date, the closing
price per share for a Share on the Stock Exchange on the Trading Day immediately
prior to that date or, in the event of the Cease Trade Date, such other value as
may be determined pursuant to Section 6.3.



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 3

 

  1.3.15 “Performance Period” means a calendar year in respect of which an
Eligible Employee may be or become entitled to an award of HPR DSUs or a cash
award under the Bonus Plan or both.

 

  1.3.16 “Plan” means this Deferred Share Unit Plan for Employees of Encana
Corporation, including any schedules or appendices hereto, as amended from time
to time.

 

  1.3.17 “Redemption Date” has the meaning ascribed thereto in Section 6.1.

 

  1.3.18 “Related Corporation” means a corporation related to the Corporation
for the purposes of the Income Tax Act (Canada).

 

  1.3.19 “Share” means a common share of the Corporation and such other share as
is substituted therefor as a result of amendments to the articles of the
Corporation, reorganization or otherwise, including any rights that form a part
of the common share or substituted share but not including any other rights that
are attached thereto and trade therewith or any other share that is added
thereto.

 

  1.3.20 “Stock Exchange” means the Toronto Stock Exchange, or if the Shares are
not listed on the Toronto Stock Exchange, such other stock exchange on which the
Shares are listed, or if the Shares are not listed on any stock exchange, then
on the over-the-counter market.

 

  1.3.21 “Termination Date” means, with respect to an Eligible Employee the
earliest date on which both of the following conditions are met: (i) the
Eligible Employee has ceased to be Employed by the Corporation, or any Affiliate
thereof for any reason whatsoever; and (ii) the Eligible Employee is not a
member of the Board nor a director of an Affiliate of the Corporation.

 

  1.3.22 “Trading Day” means any date on which the Stock Exchange is open for
the trading of Shares and on which one or more Shares actually traded.

 

2. CONSTRUCTION AND INTERPRETATION

 

  2.1 In the Plan, references to the masculine include the feminine and
references to the singular shall include the plural and vice versa, as the
context shall require.

 

  2.2 The Plan shall be governed and interpreted in accordance with the laws of
the Province of Alberta and the laws of Canada.

 

  2.3 If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

  2.4 Headings wherever used herein are for reference purposes only and do not
limit or extend the meaning of the provisions herein contained.



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 4

 

3. ELIGIBILITY

 

  3.1 The Corporation is establishing the Plan for Eligible Employees, effective
on December 18, 2002.

 

  3.2 Nothing herein contained shall be deemed to give any person the right to
be retained as an employee or director of the Corporation or of an Affiliate.

 

4. DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

 

  4.1 Each Eligible Employee shall receive, subject to the conditions stated
herein and in the written agreement referred to below in this Section 4.1, a
grant of such number of Deferred Share Units as may be specified by the
Committee in such written agreement, with effect from the date set out in such
written agreement, which date shall not be earlier than the effective date of
the Plan, provided that, for greater certainty, any conditions attached to such
Deferred Share Units shall in no case cause such Deferred Share Units or the
Plan to cease to comply with the requirements of paragraph 6801(d) of the Income
Tax Regulations. The participation of an Eligible Employee in the Plan shall be
evidenced by a written agreement between the Corporation and the Eligible
Employee in the form of Schedule A hereto.

 

  4.2 An Eligible Employee may, with respect to any particular Performance
Period, commencing with the 2003 Performance Period, elect to participate in the
Plan and be eligible to receive HPR DSUs. In order to elect to participate in
the Plan with respect to any particular Performance Period, an Eligible Employee
shall complete and deliver to the Corporation a written election, in a manner
prescribed by the Corporation and published on the Corporation’s internal
employee website, or otherwise communicated to Eligible Employees from time to
time, and substantially in the form set out in Schedule B hereto, before the
last business day of the calendar year immediately preceding the Performance
Period. With respect to the 2003 Performance Period only, an Eligible Employee
must complete and deliver his written election to the Secretary of the
Corporation on or prior to the later of December 31, 2002 and the date that is
fifteen business days after the Corporation receives an advance ruling on the
Plan from the Canada Revenue Agency in a form satisfactory to the Corporation.

 

  4.3 An Eligible Employee who wishes to participate in the Plan with respect to
a particular Performance Period in order to become eligible to receive HPR DSUs
shall be entitled to elect on an irrevocable basis one of the following four
options:

 

  (i) 25% of the Eligible Employee’s potential incentive compensation award
under the Bonus Plan relating to that Performance Period in the form of HPRs
DSUs;

 

  (ii) 50% of the Eligible Employee’s potential incentive compensation award
under the Bonus Plan relating to that Performance Period in the form of HPR
DSUs;



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 5

 

  (iii) 75% of the Eligible Employee’s potential incentive compensation award
under the Bonus Plan relating to that Performance Period in the form of HPR
DSUs; or

 

  (iv) 100% of the Eligible Employee’s potential incentive compensation award
under the Bonus Plan relating to that Performance Period in the form of HPR
DSUs.

Notwithstanding an Eligible Employee’s election under Section 4.2 and this
Section 4.3, the Committee may, in its sole discretion, decline to award HPR
DSUs in respect of a particular Performance Period, limit the percentage an
Eligible Employee may elect to receive pursuant to this Section 4.3, require the
Eligible Employee to receive a percentage, as specified by the Committee, of the
Eligible Employee’s potential incentive compensation under the Bonus Plan for
that Performance Period in the form of HPR DSUs, or limit the total number of
HPR DSUs available to all Eligible Employees in respect of a particular
Performance Period and make any corresponding changes to the number of HPR DSUs
to be received by an Eligible Employee.

 

  4.4 The Committee may, from time to time, award HPR DSUs to Eligible Employees
who have elected pursuant to Section 4.2 to participate in the Plan for a
particular Performance Period. The Committee shall specify the Conversion Date
of each award of HPR DSUs under this Section 4.4 and the date as of which each
such award of HPR DSUs is to be credited to the Deferred Share Unit Account of
the applicable Eligible Employee. Each award of HPR DSUs shall be confirmed by
an instrument in writing issued by the Corporation. Where any specified
Conversion Date falls on a date which is within a Blackout Period, then the
Conversion Date shall automatically occur on and be effective following the end
of such Blackout Period to permit the Market Value of any such HPR DSUs to be
determined on a Trading Day which occurs immediately following the end of any
such Blackout Period.

 

  4.5 Where the Committee chooses not to award HPR DSUs to an Eligible Employee
under Section 4.4 in respect of a Performance Period, such Eligible Employee
shall remain eligible to receive a cash incentive compensation award in respect
of such Performance Period in accordance with the terms of the Bonus Plan as if
such Eligible Employee had not elected to participate in the Plan for such
Performance Period.

 

  4.6

For the purpose of determining the number of HPR DSUs to be awarded to an
Eligible Employee in accordance with Section 4.4, the Committee shall compute
the amount of incentive compensation award that would have been awarded to the
Eligible Employee pursuant to the Bonus Plan had such employee not elected to
participate in the Plan for the relevant Performance Period (the “Global Dollar
Amount”). The Committee (subject to its discretion under Section 4.3) shall
award a number of HPR DSUs (including fractional HPR DSUs) to the Eligible
Employee equal to the quotient determined by dividing: (i) the product
determined by multiplying (a) the percentage amount elected by the Eligible
Employee in accordance with option (i), (ii) (iii) or (iv) of Section 4.3 (as



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 6

 

  applicable), and (b) the Global Dollar Amount, by (ii) the Market Value
determined on the Conversion Date.

 

  4.7 HPR DSUs and any additional Deferred Share Units granted under Section 5.2
in respect of any HPR DSUs will be fully vested upon being credited to an
Eligible Employee’s Deferred Share Unit Account and the Eligible Employee’s
entitlement to payment of such HPR DSUs and related additional Deferred Share
Units at his Termination Date shall not thereafter be subject to satisfaction of
any requirements as to any minimum period of employment or other conditions.
Deferred Share Units granted to an Eligible Employee under Section 4.1 and any
additional Deferred Share Units granted under Section 5.2 in respect thereof
shall vest in the Eligible Employee at such time or times, in such number and
subject to such conditions as the Committee may specify in the written agreement
referred to in Section 4.1. The Eligible Employee shall forfeit all rights,
title and interest with respect to any such Deferred Share Units that do not
vest in accordance with the terms of such written agreement, together with any
additional Deferred Share Units granted under Section 5.2 as dividend
equivalents in respect of any Deferred Share Units granted under Section 4.1
that have been forfeited.

 

5. ACCOUNTS, DIVIDEND EQUIVALENTS AND REORGANIZATION

 

  5.1 An account, to be known as a “Deferred Share Unit Account” shall be
maintained by the Corporation for each Eligible Employee and will be credited
with such notional grants of Deferred Share Units as are received by an Eligible
Employee from time to time. Deferred Share Units that fail to vest in an
Eligible Employee or that are redeemed by the Eligible Employee or his legal
representative shall be cancelled and shall cease to be recorded in the Eligible
Employee’s Deferred Share Unit Account as of the date on which such Deferred
Share Units fail to vest or are redeemed, as the case may be.

 

  5.2

Whenever cash dividends are paid on the Shares, additional Deferred Share Units
will be credited to the Eligible Employee’s Deferred Share Unit Account. The
number of such additional Deferred Share Units will be calculated by dividing
the dividends that would have been paid to such Eligible Employee if the
Deferred Share Units recorded in the Eligible Employee’s Deferred Share Unit
Account as at the record date for the cash dividend had been Shares by the
Market Value on the date on which the dividends are paid on the Shares. If a
board lot of Shares does not trade on such date, then the value of a Deferred
Share Unit on such date shall equal the closing price on the last preceding
Trading Day on which a board lot of the Shares traded on the Stock Exchange.
Notwithstanding the foregoing, following a Cease Trade Date, the value of a
Share (or the share of a Related Corporation) used to calculate the number of
additional Deferred Share Units under this Section 5.2 shall be the value
determined on a reasonable and equitable basis by the Board. Where the date on
which dividends are deemed paid on the Deferred Share Units falls on a date
which is within a Blackout Period, then the deemed dividend payment date shall
automatically occur and be effective on the second Trading Day immediately
following the end of such Blackout Period to permit the Market Value to be



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 7

 

  determined on a Trading Day which occurs immediately following the end of any
such Blackout Period.

 

  5.3 In the event of any stock dividend, stock split, combination or exchange
of shares, merger, arrangement, re-organization, re-capitalization,
consolidation, spin-off or other distribution (other than normal cash dividends)
of Corporation assets to shareholders, or any other similar changes affecting
the Shares, such proportionate adjustments to reflect such change or changes
shall be made with respect to the number of Deferred Share Units outstanding
under the Plan, all as determined by the Board in its sole discretion.

 

  5.4 For greater certainty, no amount will be paid to, or in respect of, an
Eligible Employee (or a person with whom the Eligible Employee does not deal
with at arm’s length, within the meaning of the Income Tax Act (Canada)) under
the Plan or pursuant to any other arrangement, and no additional Deferred Share
Units will be granted to an Eligible Employee to compensate for a downward
fluctuation in the fair market value of the Shares, nor will any other form of
benefit be conferred upon, or in respect of, an Eligible Employee for such
purpose.

 

6. REDEMPTION

 

  6.1 Subject to Section 4.7, the value of the Deferred Share Units credited to
an Eligible Employee’s Deferred Share Unit Account shall be redeemable by the
Eligible Employee (or, where the Eligible Employee has died, his estate) at the
Eligible Employee’s option (or after the Eligible Employee’s death at the option
of his legal representative) following the Termination Date. The Eligible
Employee (or, after the Eligible Employee’s death, his legal representative)
shall, by filing a written notice of redemption in the form set out in Schedule
C hereto with the Vice-President, Corporate Human Resources, or such other
officer designated and communicated to the Eligible Employees from time to time,
specify a redemption date (the “Redemption Date”) which in any event must be
after the date on which the notice of redemption is filed with the Corporation
and within the period from the Eligible Employee’s Termination Date to
December 15 of the first calendar year commencing after the Eligible Employee’s
Termination Date.

 

  6.2 The value of the Deferred Share Units redeemed by or in respect of an
Eligible Employee pursuant to Section 6.1 shall be determined based on the
Market Value on the Eligible Employee’s Redemption Date and shall be paid to the
Eligible Employee (or, if the Eligible Employee has died, to his estate) in the
form of a lump sum cash payment, net of any applicable withholdings as soon as
practicable after the Eligible Employee’s Redemption Date, provided that in any
event, such payment date shall be no later than December 31 of the first
calendar year commencing after the Eligible Employee’s Termination Date.

 

  6.3

In the event that the Eligible Employee’s Redemption Date is after the date on
which the Shares ceased to be traded on the Stock Exchange, provided such
cessation in trading is not reasonably expected to be temporary (the “Cease
Trade Date”), the value of the Deferred Share Units redeemed by or in respect of



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 8

 

  the Eligible Employee pursuant to Section 6.1 shall be determined in
accordance with the following:

 

  (a) where the Eligible Employee’s Termination Date is before or not more than
365 days after the last Trading Day before the Cease Trade Date, the value of
each Deferred Share Unit credited to the Eligible Employee’s Deferred Share Unit
Account at his Redemption Date shall be equal to the Market Value on the last
Trading Day before the Cease Trade Date; or

 

  (b) where the Eligible Employee’s Termination Date is after the date that is
365 days after the last Trading Day before the Cease Trade Date, the value of
each Deferred Share Unit credited to the Eligible Employee’s Deferred Share Unit
Account at his Redemption Date shall be based on the fair market value of a
Share of the Corporation or of a Related Corporation at his Redemption Date as
is determined on a reasonable and equitable basis by the Board after receiving
the advice of one or more independent firms of investment bankers of national
repute.

The value of an Eligible Employee’s Deferred Share Units determined in
accordance with paragraph (a) or (b) of this Section 6.3, as applicable, shall
be paid to the Eligible Employee (or, if the Eligible Employee has died, to his
estate) in the form of a lump sum cash payment, net of any applicable
withholdings as soon as practicable after the Eligible Employee’s Redemption
Date, provided that in any event, such payment date shall be no later than
December 31 of the first calendar year commencing after the Eligible Employee’s
Termination Date.

 

7. CURRENCY

 

  7.1 All references in the Plan to currency refer to lawful Canadian currency.

 

8. SHAREHOLDER RIGHTS

 

  8.1 Deferred Share Units are not Shares or other securities of the Corporation
and will not entitle an Eligible Employee to any shareholder rights, including,
without limitation, voting rights, dividend entitlement or rights on
liquidation.

 

9. ADMINISTRATION

 

  9.1 Unless otherwise determined by the Board, the Plan shall remain an
unfunded and unsecured obligation of the Corporation.

 

  9.2 Unless otherwise determined by the Board, the Plan shall be administered
by the Committee.

 

  9.3

The Plan may be amended or terminated at any time by the Board, except as to
rights already accrued hereunder by the Eligible Employees. Notwithstanding the
foregoing, any amendment or termination of the Plan shall be such that the



--------------------------------------------------------------------------------

Encana Corporation

Deferred Share Unit Plan for Employees

(With amendments as of July 20, 2010)

   Page 9

 

  Plan continuously meets the requirements of paragraph 6801(d) of the Income
Tax Regulations or any successor provision thereto.

 

  9.4 The Corporation will be responsible for all costs relating to the
administration of the Plan.

 

10. ASSIGNMENT

 

  10.1 The assignment or transfer of the Deferred Share Units, or any other
benefits under this Plan, shall not be permitted other than by operation of law.

* * * *



--------------------------------------------------------------------------------

Schedule A

Deferred Share Unit Plan for Employees of

Encana Corporation (the “Plan”)

PARTICIPATION AGREEMENT – Section 4.1 of the Plan

I hereby acknowledge the crediting of                      {insert number}
Deferred Share Units as defined in the Plan (“DSUs”) to my Plan account pursuant
to Section 4.1 of the Plan as at                      {insert date}.

I confirm that:

 

  1. I have received and reviewed a copy of the terms of the Plan and agree to
be bound by them.

 

  2. I understand that my DSUs granted under the Plan may not be redeemed by
Encana Corporation (the “Corporation”) until I am no longer either a director or
an employee of the Corporation or of an Affiliate.

 

  3. I recognize that when DSUs credited pursuant to the Plan are redeemed in
accordance with the terms of the Plan after I am no longer either a director or
employee of the Corporation or of an Affiliate, income tax and other
withholdings as required will arise at that time. Upon redemption of the DSUs,
the Corporation or the Affiliate, as applicable, will make all appropriate
withholdings as required by law at that time.

 

  4. The value of DSUs are based on the value of the common shares of the
Corporation from time to time and therefore are not guaranteed.

 

  5. No funds will be set aside to guarantee the payment of DSUs. Future payment
of DSUs will remain an unfunded and unsecured liability recorded on the books of
the Corporation.

 

  6. I understand that, to the extent I am (or become) subject to United States
federal income taxes, my DSUs credited pursuant to the Plan, and my rights with
respect to such DSUs, will be subject to the terms of the Special Appendix to
the Plan (the “Special Appendix”), which Special Appendix contains terms and
conditions that are intended to cause DSUs to comply with Section 409A of the
United States Internal revenue Code. I also understand that the Special Appendix
is a part of the Plan and references to the Plan shall be deemed to include a
reference to the Special Appendix, to the extent applicable.

The foregoing is only a brief outline of certain key provisions of the Plan. For
more complete information, reference should be made to the Plan text which
governs in the case of conflict or inconsistency with this Participation
Agreement. All capitalized expressions used herein shall have the same meaning
as in the Plan unless otherwise defined herein.

 

 

   

 

Date     (Name of Employee)    

 

    (Signature of Employee)

 

A-1



--------------------------------------------------------------------------------

Schedule B

Deferred Share Unit Plan for

Employees of Encana Corporation (the “Plan”)

ELECTION NOTICE – Section 4.3 of the Plan

 

I. Election

Subject to Part II of this Notice, I hereby elect to receive:

} 25%            or            } 50%            or            }
75%            or            } 100%

of my potential award under the Bonus Plan for the period January 1,          to
December 31,          in the form of Deferred Share Units (“DSUs”) and the
balance of any such award in cash, net of applicable withholdings.

 

II. Acknowledgement

I confirm and acknowledge that:

 

  1. I have received and reviewed a copy of the terms of the Plan and agree to
be bound by them. My election with respect to the Performance Period is
conditional upon Encana Corporation receiving an advance tax ruling on the Plan
in a form satisfactory to it.

 

  2. I understand that, notwithstanding this election, subject to the terms of
the Special Appendix (as defined below), if applicable, the Committee retains
discretion to decline to grant DSUs, in which case I will remain eligible to
receive an award under the Bonus Plan in accordance with terms of that plan.

 

  3. My DSUs granted under the Plan may not be redeemed by Encana Corporation
(the “Corporation”) or any Affiliate thereof until I am no longer either an
employee or a director of the Corporation or an Affiliate.

 

  4. When DSUs credited to my account pursuant to this election are redeemed in
accordance with the terms of the Plan after I am no longer either an employee or
a director of the Corporation or any Affiliate, income tax and other
withholdings as required will arise at that time. Upon redemption of the DSUs,
the Corporation or the Affiliate, as applicable, will make all appropriate
withholdings as required by law at that time.

 

  5. The value of DSUs are based on the value of the common shares of the
Corporation and therefore are not guaranteed.

 

  6. No funds will be set aside to guarantee the payment of DSUs. Future payment
of DSUs will remain an unfunded liability recorded on the books of the
Corporation.

 

B-1



--------------------------------------------------------------------------------

  7. This election is irrevocable.

 

  8. The foregoing is only a brief outline of certain key provisions of the
Plan. In the event of any discrepancy between the terms of the Plan and the
terms of this Election Notice, the terms of the Plan shall prevail. All
capitalized expressions used herein shall have the same meaning as in the Plan
unless otherwise defined herein.

 

  9. To the extent I am (or become) subject to United States federal income
taxes, my DSUs credited pursuant to the Plan, and my rights with respect to such
DSUs, will be subject to the terms of the Special Appendix to the Plan (the
“Special Appendix”), which Special Appendix contains terms and conditions that
are intended to cause DSUs to comply with Section 409A of the United States
Internal revenue Code. I also understand that the Special Appendix is a part of
the Plan and references to the Plan shall be deemed to include a reference to
the Special Appendix, to the extent applicable.

 

III. Effective Date

This election shall be effective on the date on which this election is received
by the Committee.

 

 

   

 

Date     (Name of Employee)    

 

    (Signature of Employee)

 

B-2



--------------------------------------------------------------------------------

Schedule C

Deferred Share Unit Plan for

Employees of Encana Corporation (the “Plan”)

REDEMPTION NOTICE

Pursuant to Section 6.1 of the Plan, I hereby advise Encana Corporation
(the “Corporation) that I wish to redeem all the Deferred Share Units credited
to my account under the Plan on                      {insert Redemption Date,
which shall be no later than December 15 (and, for employees subject to United
States federal income taxes, shall not be earlier than January 1) of the first
calendar year commencing after the year in which the Employee ceases to be any
of an employee or director of the Corporation or of an Affiliate}.

 

 

   

 

Date     (Name of Employee)    

 

    (Signature of Employee)

If the Redemption Notice is signed by a legal representative, documents
providing the authority of such signature must be provided to the Corporation.

 

C-1



--------------------------------------------------------------------------------

Special Appendix

to

DEFERRED SHARE UNIT PLAN FOR EMPLOYEES OF

ENCANA CORPORATION

Special Provisions Applicable to Eligible Employees Subject to Section 409A of
the United States Internal Revenue Code

This special appendix sets forth special provisions of the Plan that apply to US
Employees. This special appendix shall become effective on October 22, 2008;
however, Sections 2.4 and 2.6 of this special appendix shall not apply in the
case of a US Employee’s termination or death that occurs in 2008. For avoidance
of doubt, nothing in this special appendix shall be deemed to modify the Plan as
it relates to Eligible Employees who are not US Employees.

 

1. Definitions

For purposes of this special appendix:

 

1.1 “Code” means the United States Internal Revenue Code of 1986, as amended,
and any applicable Treasury Regulations and other binding regulatory guidance
thereunder.

 

1.2 “Section 409A” means section 409A of the Code.

 

1.3 “Separation From Service” shall have the meaning set forth in Section
409A(a)(2)(A)(i) of the Code.

 

1.4 “Specified Employee” means a US Employee who meets the definition of
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code.

 

1.5 “US Employee” means an Eligible Employee subject to Section 409A.

 

2. Compliance with Section 409A

 

2.1 In General. Notwithstanding any provision of the Plan to the contrary, it is
intended that, with respect to US Employees, the provisions of the Plan comply
with Section 409A, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Each US Employee is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
the account of such US Employee in connection with the Plan or any other Plan
maintained by the Corporation (including any taxes and penalties under
Section 409A), and neither the Corporation nor any affiliate of the Corporation
shall have any obligation to indemnify or otherwise hold such US Employee (or
any beneficiary) harmless from any or all of such taxes or penalties.



--------------------------------------------------------------------------------

Special Appendix to

Deferred Share Unit Plan for Employees

   Page ii

 

2.2 Election to Receive Deferred Share Units. A US Employee who wishes to have
all or any part of his potential incentive compensation award under the Bonus
Plan for a given calendar year paid as HPR DSUs shall irrevocably elect payment
in the form of HPR DSUs prior to the commencement of the calendar year during
which the potential incentive compensation award under the Bonus Plan is to be
earned. Such election shall be made in accordance with procedures established by
the Committee for such purpose. Any election made under this Section 2.2 shall
apply to potential incentive compensation awards under the Bonus Plan earned in
future calendar years unless and until the US Employee makes a later election in
accordance with the terms of this Section 2.2.

 

2.3 Committee’s Ability to Decline to Issue HPR DSUs. Notwithstanding anything
in the Plan to the contrary, the Committee may only exercise its discretion
pursuant to Sections 4.3 and 4.4 of the Plan either to elect or decline to award
HPR DSUs in respect of a particular Performance Period (notwithstanding an
election by a US Employee to participate in the Plan for the Performance Period)
if it does so on or before the deadline for the US Employee to elect payment in
the form of HPR DSUs pursuant to Section 2.2.

 

2.4 Distributions to US Employees. Notwithstanding the provisions of Section 6.1
of the Plan to the contrary, the value of a US Employee’s Deferred Share Unit
Account shall be redeemed during the calendar year next following the calendar
year in which the US Employee’s Termination Date occurs. If the US Employee does
not select a Redemption Date, his Deferred Share Unit Account shall be redeemed
by the Committee in sufficient time so that payment may be made on the last
business day of the calendar year following the year in which the US Employee’s
Termination Date occurs. For avoidance of doubt, a US Employee may not specify a
Redemption Date that is earlier than January 1 or later than December 15 of the
calendar year following the calendar year in which the US Employee’s Termination
Date occurs. A US Employee’s Termination Date shall be the date on which the US
Employee experiences a Separation From Service or dies. If the US Employee’s
Termination Date results from the US Employee’s death, payments shall be deemed
for purposes of Section 409A to be made upon death rather than Separation From
Service, and shall be paid pursuant to Section 2.6.

 

2.5 Distributions to Specified Employees. Solely to the extent required by
Section 409A, Deferred Share Unit Accounts which become redeemable on account of
the Separation From Service of a US Employee who is determined to be a Specified
Employee shall not be redeemed and paid before the date which is 6 months after
the Specified Employee’s Separation from Service (or, if earlier, the date of
death of the Specified Employee).

 

2.6

Distributions on Death. The Deferred Share Unit Account of a US Employee whose
Termination Date results from death shall be redeemed and paid to the US
Employee’s estate during the calendar year next following the calendar year in
which the death occurs. If the US Employee (or the US Employee’s estate) does
not select a Redemption Date, his Deferred Share Unit Account shall be redeemed
by the Committee in sufficient time so that payment may be made on the last
business day of the calendar year following the year in which the death



--------------------------------------------------------------------------------

Special Appendix to

Deferred Share Unit Plan for Employees

   Page iii

 

  occurs. To the extent payment pursuant to this Section 2.6 could be made in
more than one calendar year, neither the US Employee nor the US Employee’s
estate may select, directly or indirectly, the calendar year in which the
payment will be made.

 

2.7 Notwithstanding anything contained in this Special Appendix, if a US
Employee becomes subject to tax pursuant to the provisions of the Income Tax Act
(Canada), on amounts under the Plan prior to receipt of such amounts pursuant to
Section 2.4 or 2.6 of this Special Appendix, a portion of the US Employee’s
Deferred Share Unit Account shall be redeemed so that payment may be made in an
amount equal to the “Tax Payment Amount” as soon as practicable (but not later
than 90 days) after the date such amounts become subject to tax pursuant to the
provisions of the Income Tax Act (Canada). The “Tax Payment Amount” shall equal
the amount of taxes due by the US Employee (or the US Employee’s estate) under
the Income Tax Act (Canada) on amounts under the Plan, plus, to the maximum
extent permitted under Section 409A, an amount necessary to pay any (a) income
taxes required to be withheld on wages under section 3401 of the Code as a
result of payments made pursuant to this section 2.7 and (b) FICA taxes imposed
under section 3101, 3121(a) and 3121(v)(2) that are required to be withheld as a
result of payments made pursuant to this Section 2.7.

 

3. Amendment of Appendix

The Board shall retain the power and authority to amend or modify this special
appendix to the extent the Board in its sole discretion deems necessary or
advisable to comply with any guidance issued under Section 409A. Such amendments
may be made without the approval of any US Employee.

* * * *